EXHIBIT 10.82

PGRT EQUITY LLC

(Second Lender)

to

WELLS FARGO BANK, N.A., as trustee for the registered holders of

COBALT CMBS COMMERCIAL MORTGAGE TRUST 2006-C1, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-C1

(First Lender)

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT

Dated: As of December 29, 2006

PROPERTY LOCATION:

Permanent Tax Identification Numbers: 08-16-100-034, 08-16-100-035, and
08-16-100-036

1701 Golf Road

Rolling Meadows, Cook County, Illinois

DOCUMENT PREPARED BY AND WHEN RECORDED RETURN TO:

 

WINSTEAD SECHREST & MINICK P.C.

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270

Attention: Christopher T. Nixon, Esq.

 

 



AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT

NOTICE: THIS SUBORDINATION AND STANDSTILL AGREEMENT RESULTS IN YOUR LIEN IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER LIEN INSTRUMENT.

THIS AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT (this
“Agreement”), executed on December 28, 2006, but to be effective as of
December 29, 2006, is made by PGRT EQUITY LLC, a Delaware limited liability
company (hereinafter referred to as the “Second Lender”), for the benefit of
WELLS FARGO BANK, N.A., as trustee for the registered holders of COBALT CMBS
COMMERCIAL MORTGAGE TRUST 2006-C1, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-C1 (hereinafter referred to as the “First Lender”).

RECITALS:

A.           Continental Towers Associates III, LLC, a Delaware limited
liability company (“Owner”), has executed an Amended and Restated Mortgage and
Security Agreement (“Second Priority Borrower Mortgage”), to be recorded in the
Deed of Trust Records of Cook County, Illinois, covering the real property more
particularly described on Exhibit ”A” attached hereto and by this reference made
a part hereof together with all Improvements thereon and rights associated
therewith (collectively, “Borrower Property”), to secure a promissory note
(“Second Note”) in the original principal amount of $46,701,459.00 in favor of
Second Lender, evidencing a second mortgage loan (“Second Loan”).

B.           Concurrently with the execution of this Agreement, Owner has
executed a promissory note (as the same may be hereafter amended, extended,
restated or otherwise modified from time to time, the “First Note”) in the
original principal amount of $41,400,000.00, dated December 29, 2006, in favor
of First Lender, payable with interest and upon the terms and conditions
described therein, evidencing a first mortgage loan (“First Loan”), which First
Note is secured by an Amended and Restated Mortgage, Security Agreement and
Fixture Financing Statement dated December 29, 2006 (as the same may be
hereafter amended, extended, restated or otherwise modified from time to time,
the “First Priority Borrower Mortgage”), intended to be recorded
contemporaneously with the recording of this Agreement in the Deed of Trust
records of Cook County, Illinois.

C.           The First Note is also secured by that certain Amended and Restated
Mortgage, Security Agreement and Fixture Financing Statement dated as of even
date herewith (“First Priority Other Mortgage”), executed by Continental Towers,
L.L.C., a Delaware limited liability company (“Other Borrower”), in favor of
First Lender, and to be recorded in the Deed of Trust Records of Cook County,
Illinois, covering the real property more particularly described on Exhibit ”B”
attached hereto and by this reference made a part hereof together with all
Improvements thereon and rights associated therewith (collectively, “Other
Property”) (the Borrower Property and the Other Property are collectively
referred to hereinafter as the

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 1

43412-20/Continental Towers



“Property”) (the First Priority Borrower Mortgage and the First Priority Other
Mortgage are hereinafter referred to collectively as the “First Mortgage”).

D.           The Second Note is also secured by that certain Amended and
Restated Mortgage and Security Agreement dated as of even date herewith (“Second
Priority Other Mortgage”), executed by Other Borrower in favor of Second Lender,
and to be recorded in the Deed of Trust Records of Cook County, Illinois,
covering the Other Property (the Second Priority Borrower Mortgage and the
Second Priority Other Mortgage are referred to collectively as the “Second
Mortgage”).

E.            In consideration of the making of the First Loan to Owner by the
First Lender, Second Lender is willing to execute and deliver this Agreement.

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
the mutual benefits accruing to the parties hereto and other valuable
consideration, the receipt and sufficiency of which consideration are hereby
acknowledged, it is hereby declared, understood and agreed as follows:

 

1.

Definitions.

(a)          “Bankruptcy Code” means Title 11, United States Code, as amended
from time to time, any successor statute thereto, and any rules promulgated
pursuant thereto.

(b)          “Enforcement Action” means the commencement of any foreclosure
proceeding, the exercise of any statutory power of sale, the taking of a deed or
assignment in lieu of foreclosure, the obtaining of a receiver or the taking of
any other enforcement action against, or the taking of possession or control of,
or the exercise of any remedies with respect to, the Property or any portion
thereof.

(c)          “First Loan Documents” means the First Mortgage, the First Note,
and any other documents, agreements or instruments now or hereafter executed and
delivered by or on behalf of the Owner in connection with the First Loan,
including, without limitation, any documents, agreements or instruments
hereafter executed and delivered by or on behalf of the Owner in connection with
any refinancing of the First Loan, as any of the same may be from time to time
be amended, extended, restated or otherwise modified.

(d)          “Second Loan Documents” means the Second Mortgage, Second Note, and
any other documents, agreements or instruments now or hereafter executed and
delivered by or on behalf of the Owner in connection with the Second Loan, as
any of the same may be from time to time amended, extended, restated or
otherwise modified.

2.            Effectiveness of Agreement. This Agreement shall be effective
immediately upon the execution hereof by the parties hereto.

3.            Certifications by Second Lender. Second Lender hereby certifies,
represents and warrants to First Lender that the following information is true,
correct and complete as of the date hereof:

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 2

43412-20/Continental Towers



(a)          The Second Loan Documents constitute each and all of the Second
Loan Documents and there are no other documents, agreements or instruments in
effect between Owner and the Second Lender or other parties amending, modifying
or being in effect relative thereto;

 

(b)

Second Lender is the present holder of the Second Note;

 

(c)

The current unpaid balance of the Second Loan is $46,701,459.00;

(d)          There are no past due payments under the Second Note, nor does
there exist any breach of any of the terms and provisions of any of the Second
Loan Documents; and

(e)          Second Lender has provided to First Lender true, correct and
complete copies of the Second Loan Documents (which are Amended and Restated
versions of the documents previously evidencing the Second Loan) and such
instruments have not been amended, modified, assigned or superseded whatsoever.

4.            Priority of Mortgage and Payments. Notwithstanding the time of the
recording of the First Mortgage or the Second Mortgage, and notwithstanding
anything to the contrary whatsoever contained in any of the Second Loan
Documents or the Second Mortgage, the Second Mortgage and the Second Loan
Documents, as well as all of the Second Lender’s rights and remedies under the
Second Loan Documents (including, without limitation, all rights, liens and
interests in and to the Property), are hereby expressly made fully JUNIOR,
SECONDARY, SUBJECT and SUBORDINATE in lien and JUNIOR, SECONDARY, SUBJECT and
SUBORDINATE in payment to the First Mortgage (including, without limitation, any
future advances by the First Lender pursuant to the First Loan Documents or
otherwise taken to protect the Property or the First Lender’s lien thereon or
rights thereto), and to all of the First Lender’s rights and remedies under the
First Loan Documents and to the Property. In addition, in furtherance of and
without limiting the foregoing, the Second Lender agrees that:

(a)          All rights of the Second Lender under the Second Loan Documents in
and to the Property and the proceeds thereof (including, without limitation,
assignments of leases and rents, whether contained in the Second Mortgage or in
a separate collateral assignment thereof, and any rights with respect to
insurance proceeds and condemnation awards) shall be expressly subject and
subordinate to the rights of the First Lender in and to the Property and the
proceeds thereof (including, without limitation, assignments of leases and
rents, and any rights with respect to insurance proceeds and condemnation), and
to any other expenses incurred under and as permitted, in the First Mortgage;

(b)          The Second Lender hereby agrees that, in the event that the First
Lender makes any or all insurance proceeds or condemnation awards to which it is
entitled available for the restoration of the Property, any insurance proceeds
and condemnation awards to which the Second Lender may be entitled, if any,
shall also be made available for the restoration of the Property, and no further
action or document shall be necessary to effect the provisions of this
paragraph;

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 3

43412-20/Continental Towers



(c)          The Second Lender hereby expressly consents to and authorizes, at
the option of the First Lender, the release of all or any portion of the
Property from the lien of the First Mortgage, and hereby waives any equitable
rights Second Lender might have, as a result of any release of all or any
portion of the Property by the First Lender under the First Mortgage, to require
that the First Lender marshal the Property in favor of the Second Lender, and
further, in the event of any foreclosure, the Second Lender hereby expressly
consents to and authorizes, at the option of the First Lender, the sale, whether
separately or together, of all or any portion of the Property;

(d)          The Second Lender hereby expressly consents to and authorizes, at
the option of the First Lender, the amendment, extension, restatement,
refinance, or other modification, in whole or in part, of all or any of the
First Loan Documents, including, without limitation, increasing or decreasing
the stated principal amount of the First Note, increasing or decreasing the
interest rate payable under the First Note or altering any other payment terms
under the First Note;

(e)          If the Second Lender shall acquire by indemnification, subrogation
or otherwise, any lien, estate, right or other interest in the Property, that
lien, estate, right or other interest shall be subordinate to the First Mortgage
as provided herein;

(f)           During any period that payments from the Owner are being collected
pursuant to the First Mortgage for the purpose of escrowing for (i) taxes,
assessments or other charges imposed on the Property or any portion thereof,
(ii) insurance premiums due on the insurance policies required under the First
Mortgage or Second Mortgage, or (iii) any other purpose, the Second Lender shall
not exercise any of its rights under the Second Mortgage to require any such
escrow;

(g)          The Second Lender hereby agrees that Second Lender shall not agree
to, and the Second Mortgage shall not be deemed to evidence approval by the
First Lender of, any further encumbrance on the Property or any increases in the
amount secured by the Second Mortgage;

(h)          No modification, amendment, or assignment of the Second or any of
the other Second Loan Documents shall be binding unless the First Lender shall
have consented in writing to such modification, amendment, or assignment;

(i)           If, notwithstanding the provisions of this Agreement, any payment
or distribution of any character (whether in cash, securities, or other
property) shall be received by the Second Lender (i) out of or in connection
with the Property in contravention of the terms of this Agreement, (ii) before
the then-outstanding monthly payment due under the First Loan and all monthly
operating expenses for the Property shall have been paid in full or (iii) during
such time as an Event of Default has occurred and is continuing under the First
Loan Documents, such payment, distribution or security shall not be commingled
with any asset of the Second Lender, shall be held in trust for the benefit of,
and shall be paid over or delivered and transferred to, the First Lender or its
representative, for application to the payment of any amounts due and payable
under the First Loan and monthly operating expenses for the Property, until all
payments then

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 4

43412-20/Continental Towers



due and payable under the First Loan and all monthly operating expenses for the
Property shall have been paid in full. Without limiting the foregoing, Second
Lender hereby confirms that no interest, principal or other payments of any sort
whatsoever are to be due and payable pursuant to the Second Loan Documents
except for all amounts in Borrower’s bank account each month after all monthly
payments due under the First Loan and all monthly operating expenses for the
Property have been paid in full;

(j)           Notwithstanding the subordination of any lease, sublease, license,
concession or other occupancy agreement of all or any portion of the Property,
the Second Lender shall not, without the consent of the First Lender, disturb
the possession of any such tenant or other occupant nor take any action that
would terminate any such lease or other agreement or other rights held or
granted by third parties with respect to the Property; and

(k)          Second Lender shall give First Lender copies of any written notice
whatsoever provided by Second Lender to Owner (or the then owner of the Property
or any affiliate thereof) relative to any of the Second Loan, the First Loan or
the Property, or any interest therein.

5.            Certain Actions Regarding Second Loan. Until such time as the
First Loan shall have been paid in full, together with any and all other amounts
which shall be due and payable under the terms of the First Loan Documents, and
the Property shall have been reconveyed to Owner, the Second Lender shall not
take any of the following actions with respect to the Second Loan without the
prior written consent of the First Lender:

(a)          Accelerate all or any portion of the Second Loan or exercise any of
its remedies (including, without limitation, any Enforcement Action and
indemnity claims) under the Second Mortgage or the other Second Loan Documents;

(b)          Other than as set forth herein, commence any legal proceedings
against the Owner or Other Borrower or commence any Enforcement Action;

(c)          Consent to any amendment or modification of the Second Loan
Documents, except for an extension of the maturity date of the Second Loan,
except to the extent permitted by Section 10 of the First Mortgage;

(d)          Commence or consent to any bankruptcy, insolvency, reorganization
or similar proceeding by or against the Owner or Other Borrower;

(e)          Take any action against Owner or Other Borrower, or enforce its
rights or remedies under the Second Loan Documents in any manner, which would
result in a deficiency judgment or other personal liability against Owner or
Other Borrower that would render Owner or Other Borrower insolvent or otherwise
leaves Owner or Other Borrower with insufficient funds to satisfy in full the
liabilities permitted pursuant to the First Loan Documents or the documents
evidencing Other Loan, as applicable; or

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 5

43412-20/Continental Towers



(f)           Transfer any membership interest in Second Lender except to the
extent permitted by Section 10(k) of the First Mortgage with respect to Prime
Group Realty, L.P., a Delaware limited partnership, the sole member of Second
Lender.

Any consent required of the First Lender in this Agreement may be given or
withheld in the reasonable discretion of the First Lender, subject to the terms
and conditions of Section 10 of the First Mortgage to the extent applicable.

 

6.

Bankruptcy Issues.

(a)          This Agreement shall be applicable both before and after the
commencement, whether voluntary or involuntary, of any case by or against the
Owner under the Bankruptcy Code and all references herein to the Owner shall be
deemed to apply to the Owner as a debtor-in-possession and to any trustee in
bankruptcy for the estate of the Owner.

(b)          In the event the First Lender is required under any bankruptcy or
other law to return to the Owner, the estate in bankruptcy thereof, any third
party or any trustee, receiver or other similar representative of the Owner any
payment or distribution of assets, whether in cash, property or securities,
including without limitation any Property or any proceeds of the Property
previously received by the First Lender on account of the First Mortgage (a
“Reinstatement Distribution”), then to the maximum extent permitted by law, this
Agreement and the subordination of the lien of the Second Mortgage in such
Property or proceeds shall be reinstated with respect to any such Reinstatement
Distribution. The First Lender shall not be required to contest its obligation
to return such Reinstatement Distribution.

(c)          The Second Lender hereby agrees that the Second Lender shall not
make any election, give any consent, file any motion or take any other action in
any case by or against the Owner under the Bankruptcy Code without the prior
written consent of the First Lender which consent shall not be unreasonably
withheld or delayed, except that Second Lender shall have the right to file
proofs of claim and to make other filings necessary to protect the priority and
effectiveness of the Second Mortgage provided that any such filings shall in no
manner adversely affect the lien of the First Mortgage or any of First Lender’s
rights and remedies under any of the documents evidencing the First Loan. The
Second Lender hereby appoints the First Lender as its agent, and grants to the
First Lender an irrevocable power of attorney coupled with an interest, and its
proxy, for the purpose of exercising any and all rights and taking any and all
actions available to the Second Lender in connection with any case by or against
the Owner under the Bankruptcy Code, including without limitation, the right to
vote to accept or reject a plan, to file a claim, to make any election under
section 1111(b) of the Bankruptcy Code with respect to the Second Mortgage and
to file a motion to modify the automatic stay with respect to the Second
Mortgage. Without in any way limiting the generality of Paragraph 9 hereof, the
Second Lender hereby agrees that, upon the request of the First Lender, the
Second Lender shall each do, execute, acknowledge and deliver to the First
Lender all and every such further acts, deeds, conveyances and instruments as
the First

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 6

43412-20/Continental Towers



Lender may request for the better assuring and evidencing of the foregoing
appointment and grant.

7.            Approvals and Waivers of Second Lender. Second Lender declares,
agrees and acknowledges, as follows:

(a)          Second Lender consents to and approves all provisions of the First
Note, the First Mortgage, and each of the First Loan Documents.

(b)          Second Lender intentionally and unconditionally waives,
relinquishes and subordinates the lien or charge of the Second Mortgage in favor
of the lien or charge upon the Property of the First Mortgage in accordance with
the foregoing and understands that in reliance upon, and in consideration of,
this waiver, relinquishment and subordination, specific loans and advances are
being and will be made and, as part and parcel thereof, specific monetary and
other obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.

8.            Further Assurance. The Second Lender hereby agrees that, within
five (5) business days after request by the First Lender, the Second Lender
shall do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances and instruments, in recordable form, as the First Lender may
reasonably request for the better assuring and evidencing of the foregoing
subordinations and agreements.

9.            Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, EXCEPT TO THE EXTENT THAT
THE APPLICABILITY OF ANY SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL
LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING.

10.          Entire Agreement. This Agreement shall be the whole and only
agreement with regard to the subordination of the lien or charge of the Second
Mortgage to the lien or charge of the First Mortgage, and shall supersede and
cancel, but only insofar as would affect the priority between the deeds of trust
herein specifically described, any prior agreements as to such subordination,
including, but not limited to, those provisions, if any, contained in the Second
Mortgage, which provide for the subordination of the lien or charge to another
deed or deeds of trust or to another mortgage or mortgages.

11.          Notices. All notices, demands, requests and other communications
made hereunder shall be in writing and shall be properly given and deemed
delivered on the date of delivery if sent by personal delivery or nationally
recognized overnight courier and on the third business day following mailing if
sent by certified or registered mail, postage prepaid, return receipt requested,
as follows:

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 7

43412-20/Continental Towers



 

If to First Lender:

Wells Fargo Bank, N.A., as trustee for the registered holders of Cobalt CMBS
Commercial Mortgage Trust 2006-C1, Commercial Mortgage Pass-Through
Certificates, Series 2006-C1

c/o CWCapital LLC

One Charles River Place

63 Kendrick Street

Needham, Massachusetts 02494

Attention: Legal Division

 

Telecopier:

(781) 707-9397

 

Re:

Continental Towers,

Rolling Meadows, Cook County, Illinois

 

With copies to:

Wells Fargo Bank, N.A., as trustee for the registered holders of Cobalt CMBS
Commercial Mortgage Trust 2006-C1, Commercial Mortgage Pass-Through
Certificates, Series 2006-C1

c/o CWCapital LLC

One Charles River Place

63 Kendrick Street

Needham, Massachusetts 02494

Attention: Loan Administration

 

Telecopier:

(781) 707-9498

 

Re:

Continental Towers,

Rolling Meadows, Cook County, Illinois

 

If to Second Lender:

PGRT Equity LLC

c/o Prime Group Realty, L.P.

77 West Wacker Drive, Suite 3900

Chicago, Illinois 60601

Attention: James Hoffman

PGRT Equity LLC

c/o Prime Group Realty, L.P.

77 West Wacker Drive, Suite 3900

Chicago, Illinois 60601

Attention: Jeffrey Patterson

 

With copies to:

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, Illinois 60601-9703

Attention: Christine Graff

 

or to such other addresses as any party hereto may request by notice served as
required hereunder.

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 8

43412-20/Continental Towers



12.          Changes to this Agreement. This Agreement may not be changed,
terminated or modified except by an agreement in writing, signed by each of the
parties hereto.

13.          No Third-Party Beneficiary. No person or entity (including, without
limitation, the Owner) is intended to be a third-party beneficiary of, and no
one other than the First Lender and the Second Lender and their respective
successors and assigns shall have any rights under, this Agreement.

14.          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the First Lender, the Second Lender and their
respective successors and assigns.

15.          Amendment and Restatement. This Amended and Restated Subordination
and Standstill Agreement, together with that certain Amended and Restated
Subordination and Standstill Agreement of even date hereof executed by First
Lender and Second Lender in connection with the First Priority Other Mortgage
and the Second Priority Other Mortgage, shall amend, restate, and replace in its
entirety that certain Subordination and Standstill Agreement executed by
CWCapital LLC, a Massachusetts limited liability company (“CWC”) and Second
Lender, dated as of November 21, 2006, and recorded at Document Number
0633134006 in the Cook County, Illinois Recorder’s Office (the “Original
Agreement”). CWC assigned the entirety of its interest in the Original
Agreement, the First Mortgage, and the First Loan to First Lender as of
December 21, 2006. All terms, conditions and obligations of the Original
Agreement shall remain in full force and effect as assigned to First Lender and
as amended and restated herein and in the Other Agreement in its entirety, and
all rights and remedies provided for therein shall be preserved to First Lender.
Nothing contained herein or done pursuant hereto shall affect or be construed to
affect the priority of the lien or security interest securing the First Loan
(including the First Mortgage) over the priority of other liens, charges,
encumbrances or other security interests (including the Second Mortgage). First
Lender and Second Lender do hereby confirm, ratify and reaffirm the obligations
contained in the Original Agreement, as assigned to First Lender and as amended
and restated hereby and by the Other Agreement in its entirety.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Page 9

43412-20/Continental Towers



IN WITNESS WHEREOF, Second Lender has executed this Agreement effective as of
the date set forth in the first paragraph hereof.

 

SECOND LENDER:

PGRT EQUITY LLC,
a Delaware limited liability company

By:   PRIME GROUP REALTY, L.P.,
          a Delaware limited partnership,
          its sole member

          By:  PRIME GROUP REALTY TRUST,
         a Maryland Real Estate Investment
         Trust, its general partner


         By:  [s] Paul G. Del Vecchio               
         Name:   Paul G. Del Vecchio
         Title:     Senior Vice President -
       Capital Markets

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Signature Page

43412-20/Continental Towers



STATE OF ILLINOIS

§

 

§

COUNTY OF COOK

§

This instrument was ACKNOWLEDGED before me on December 28, 2006 by PAUL G.
DEL VECCHIO, as Senior Vice President - Capital Markets of PRIME GROUP REALTY
TRUST, a Maryland Real Estate Investment Trust, as general partner of PRIME
GROUP REALTY, L.P., a Delaware limited partnership, as the sole member of PGRT
EQUITY LLC, a Delaware limited liability company, on behalf of said limited
liability company.

[S E A L]

[s] Joella Malone

 

Notary Public, State of Illinois

My Commission Expires:

 

Joella Malone

07/10/09

Printed Name of Notary Public

Exhibit List

 

Exhibit A - Legal Description

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Acknowledgment
Page

43412-20/Continental Towers



EXHIBIT A

Legal Description

 

[Intentionally omitted]

 

 

AMENDED AND RESTATED SUBORDINATION AND STANDSTILL AGREEMENT - Acknowledgment
Page

43412-20/Continental Towers

 

 